UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-04529) Exact name of registrant as specified in charter:	Putnam Michigan Tax Exempt Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2015 Date of reporting period:	February 28, 2015 Item 1. Schedule of Investments: Putnam Michigan Tax Exempt Income Fund The fund's portfolio 2/28/15 (Unaudited) Key to holding's abbreviations AGM — Assured Guaranty Municipal Corporation AGO — Assured Guaranty, Ltd. AMBAC — AMBAC Indemnity Corporation BAM — Build America Mutual FGIC — Financial Guaranty Insurance Company G.O. Bonds — General Obligation Bonds NATL — National Public Finance Guarantee Corp. Q-SBLF — Qualified School Board Loan Fund U.S. Govt. Coll. — U.S. Government Collateralized VRDN — Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (98.1%) (a) Rating (RAT) Principal amount Value Delaware (1.4%) DE State Hlth. Facs. Auth. VRDN (Christiana Care), Ser. A, 0.02s, 10/1/38 VMIG1 $1,000,000 $1,000,000 Guam (1.4%) Territory of GU, Govt. Ltd. Oblig. Rev. Bonds (Section 30), Ser. A, 5 3/4s, 12/1/34 BBB+ 750,000 849,705 Territory of GU, Govt. Wtr. Wks. Auth. Wtr. & Waste Wtr. Syst. Rev. Bonds, 5 5/8s, 7/1/40 A- 150,000 168,963 Michigan (91.1%) Advanced Tech. Academy Pub. School Rev. Bonds, 6s, 11/1/28 BBB- 170,000 177,626 Bay City, School Dist. G.O. Bonds, Q-SBLF, 5s, 11/1/28 AA- 500,000 573,500 Caledonia Cmnty., Schools G.O. Bonds, Q-SBLF 5s, 5/1/39 AA- 1,000,000 1,130,850 5s, 5/1/29 AA- 415,000 481,740 Central MI U. Rev. Bonds, 5s, 10/1/34 Aa3 500,000 578,175 Charles Stewart Mott G.O. Bonds (Cmnty. College Fac.), NATL, 5s, 5/1/19 Aa3 750,000 755,805 Dearborn, School Dist. Bldg. & Site G.O. Bonds, Ser. A, Q-SBLF, 5s, 5/1/30 Aa2 330,000 381,893 Detroit, Downtown Dev. Auth. Tax Increment Tax Alloc. Bonds (Dev. Area No. 1), Ser. A, NATL, 4 3/4s, 7/1/25 AA- 1,315,000 1,315,000 Detroit, Swr. Disp. Rev. Bonds (Second Lien), Ser. B, NATL, FGIC, 5s, 7/1/36 AA- 1,075,000 1,089,932 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA 600,000 651,552 Fenton, Area Pub. Schools G.O. Bonds (School Bldg. & Site), NATL, Q-SBLF, 5s, 5/1/23 (Prerefunded 5/1/16) Aa2 1,000,000 1,055,630 Flat Rock, Cmnty. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/22 Aa2 1,000,000 1,111,150 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 150,000 173,465 Genesee Cnty., Wtr. Syst. G.O. Bonds, 5 3/8s, 11/1/38 AA 500,000 560,360 Grand Rapids, Rev. Bonds (Sanitation Swr. Syst.) 5s, 1/1/37 Aa1 300,000 343,359 5s, 1/1/35 Aa1 1,000,000 1,164,130 NATL, 5s, 1/1/20 (Prerefunded 7/1/15) Aa1 500,000 507,840 Grand Valley, Rev. Bonds (MI State U.), 5 3/4s, 12/1/34 (Prerefunded 12/1/16) A+ 500,000 546,100 Grand Valley, State U. Rev. Bonds, Ser. B 5s, 12/1/29 A+ 410,000 477,675 5s, 12/1/28 A+ 250,000 293,570 Holland, Elec. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/39 AA 1,000,000 1,128,530 Holland, School Dist. G.O. Bonds, AGM, 5s, 5/1/29 AA 1,000,000 1,184,590 Kalamazoo, Hosp. Fin. Auth. Fac. Rev. Bonds (Bronson Hosp.), Ser. A, AGM, 5s, 5/15/26 AA 2,000,000 2,214,380 Karegnondi, Wtr. Auth. Rev. Bonds (Wtr. Supply Syst.), Ser. A, 5 1/4s, 11/1/31 A2 250,000 286,243 Kentwood, Economic Dev. Rev. Bonds (Holland Home), 5 5/8s, 11/15/32 BB+/F 350,000 375,288 Lake Superior State U. Rev. Bonds, AGM, 4s, 11/15/18 AA 500,000 530,680 Lansing, Board of Wtr. & Ltg. Util. Syst. Rev. Bonds, Ser. A, 5s, 7/1/37 Aa3 1,000,000 1,143,500 Livonia, Pub. School Dist. Bldg. & Site G.O. Bonds, Ser. I, AGM, 5s, 5/1/36 AA 500,000 549,455 Marysville, Pub. School Dist. G.O. Bonds (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 Aa2 1,000,000 1,086,530 MI Higher Ed. Fac. Auth. Rev. Bonds (Alma College), 5 1/4s, 6/1/33 Baa1 1,000,000 1,074,410 (Kalamazoo College), 5s, 12/1/33 (Prerefunded 12/1/17) AAA/P 500,000 558,130 MI Muni. Board Auth. Rev. Bonds (Downtown), Ser. A, 5s, 5/1/22 Aa2 500,000 567,900 MI Pub. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 1/1/27 A2 700,000 778,484 MI State Bldg. Auth. Rev. Bonds Ser. I, 6s, 10/15/38 Aa3 2,000,000 2,301,680 FGIC, NATL, zero %, 10/15/22 Aa3 1,500,000 1,093,560 MI State Fin. Auth. Rev. Bonds (Local Govt. Loan Program Pub. Ltg. Auth.), Ser. B, 5s, 7/1/34 A- 500,000 549,600 Ser. H-1, 5s, 10/1/30 AA- 500,000 577,725 (Mid-MI. Hlth.), 5s, 6/1/30 A1 500,000 569,770 Ser. 25-A, 5s, 11/1/22 A1 125,000 141,621 (Unemployment Oblig. Assmt.), Ser. B, 5s, 7/1/22 Aaa 500,000 531,535 (Trinity Hlth.), Ser. A, 5s, 12/1/16 Aa3 1,000,000 1,078,840 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 (Prerefunded 6/1/19) AA+ 1,000,000 1,202,600 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A3 1,500,000 1,562,970 (Sparrow Hosp.), 5s, 11/15/31 A1 1,000,000 1,086,890 (Ascension Hlth.), Ser. B, 5s, 11/15/25 AA+ 1,000,000 1,157,660 MI State Hsg. Dev. Auth. Rev. Bonds (Rental Hsg.), Ser. A, 4 5/8s, 10/1/39 AA 225,000 234,144 (Rental Hsg.), Ser. A, 4.45s, 10/1/34 AA 100,000 103,425 3.95s, 12/1/40 AA+ 500,000 505,385 (Rental Hsg.), Ser. D, 3.95s, 10/1/37 AA 1,050,000 1,065,530 MI State Strategic Fund Ltd. Rev. Bonds (United Methodist Retirement Cmntys., Inc.), 5 3/4s, 11/15/33 BBB+/F 500,000 528,880 (MI House of Representatives Fac.), Ser. A, AGO, 5 1/4s, 10/15/21 AA 1,500,000 1,707,915 MI State Strategic Fund Ltd. Oblig. Rev. Bonds (Detroit Edison Co.), AMBAC, 7s, 5/1/21 Aa3 1,500,000 1,897,680 (Evangelical Homes of MI), 5 1/4s, 6/1/32 BB+/F 400,000 423,404 (Cadillac Place Office Bldg.), 5 1/4s, 10/15/26 A1 750,000 897,720 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 3,000,000 3,678,270 MI State Trunk Line Fund Rev. Bonds, 5s, 11/15/20 AA+ 500,000 594,005 MI State U. Rev. Bonds Ser. A, 5s, 8/15/38 Aa1 1,000,000 1,140,240 Ser. C, 5s, 8/15/18 Aa1 1,000,000 1,125,770 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B- 750,000 670,545 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 Baa2 500,000 524,180 Northern Michigan U. Rev. Bonds, Ser. A, AGM, 5s, 12/1/26 AA 1,000,000 1,111,660 Oakland Cnty., Bldg. Auth. Rev. Bonds, 3s, 11/1/17 Aaa 600,000 631,236 Oakland U. Rev. Bonds 5s, 3/1/37 A1 500,000 557,310 Ser. A, 5s, 3/1/33 A1 500,000 567,925 5s, 3/1/32 A1 130,000 149,694 Plymouth, Charter Twp. G.O. Bonds, 4s, 7/1/25 AA 1,000,000 1,074,140 Roseville, School Dist. G.O. Bonds Q-SBLF, 5s, 5/1/31 AA- 250,000 288,520 (School Bldg. & Site), AGM, Q-SBLF, 5s, 5/1/21 (Prerefunded 5/1/16) Aa2 1,000,000 1,055,630 Saginaw, Hosp. Fin. Auth. Rev. Bonds (Convenant Med. Ctr.), Ser. H, 5s, 7/1/30 A 1,000,000 1,108,090 South Haven, Pub. School Bldg. & Site G.O. Bonds, Ser. A, BAM, 5s, 5/1/29 AA 575,000 664,976 Star Intl. Academy Rev. Bonds (Pub. School Academy), 5s, 3/1/33 BBB 400,000 418,088 Thornapple Kellogg, School Dist. G.O. Bonds, Q-SBLF, 5s, 5/1/32 Aa2 250,000 289,555 Troy, City School Dist. Bldg. & Site G.O. Bonds, Q-SBLF, 5s, 5/1/28 AA 500,000 578,210 U. of MI Rev. Bonds, Ser. A, 5s, 4/1/39 Aaa 500,000 580,645 Wayne Cnty., Arpt. Auth. Rev. Bonds (Detroit Metro. Arpt.) FGIC, NATL, 5s, 12/1/25 AA- 1,000,000 1,093,930 Ser. C, 5s, 12/1/22 A2 1,000,000 1,169,620 Wayne St. U. Rev. Bonds, AGM, 5s, 11/15/25 AA 1,000,000 1,136,610 West Ottawa, Pub. School Bldg. & Site Dist. G.O. Bonds, Ser. I, 5s, 5/1/35 Aa2 150,000 169,374 Western MI U. Rev. Bonds 5 1/4s, 11/15/40 A1 500,000 560,685 5 1/4s, 11/15/30 A1 200,000 233,382 5s, 11/15/31 A1 150,000 172,755 Zeeland, Pub. Schools G.O. Bonds, AGM, 4s, 5/1/17 AA 250,000 266,693 Puerto Rico (2.3%) Cmnwlth. of PR, G.O. Bonds Ser. A, FGIC, 5 1/2s, 7/1/21 B 500,000 437,280 (Pub. Impt.), Ser. A, 5 1/4s, 7/1/30 B 210,000 147,006 Ser. A, 5 1/4s, 7/1/26 B 500,000 357,520 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds Ser. A, 5 3/8s, 8/1/39 B 220,000 143,827 Ser. C, 5 3/8s, 8/1/36 B 285,000 193,809 Ser. C, 5 1/4s, 8/1/41 B 270,000 175,165 Ser. C, 5s, 8/1/46 B 345,000 238,288 Texas (1.0%) Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.04s, 11/15/33 VMIG1 700,000 700,000 Virgin Islands (0.9%) VI Pub. Fin. Auth. Rev. Bonds, Ser. A 6s, 10/1/39 Baa3 380,000 429,249 5s, 10/1/25 Baa2 200,000 224,866 TOTAL INVESTMENTS Total investments (cost $65,813,954) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from June 1, 2014 through February 28, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $72,102,435. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $65,802,321, resulting in gross unrealized appreciation and depreciation of $5,447,353 and $506,252, respectively, or net unrealized appreciation of $4,941,101. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 17.3% Education 16.1 Local debt 14.5 Utilities 12.8 Prerefunded 11.9 The fund had the following insurance concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): AGM 15.1% Q-SBLF 11.1 Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives are also valued at fair value following procedures approved by the Trustees. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $70,743,422 $— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Michigan Tax Exempt Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 28, 2015
